motion "for any substantial, fair, and just reason" Crawford v. State, 117
                   Nev. 718, 721, 30 P.3d 1123, 1125 (2001). "On appeal from a district
                   court's denial of a motion to withdraw a guilty plea, [we] will presume that
                   the lower court correctly assessed the validity of the plea, and we will not
                   reverse the lower court's determination absent a clear showing of an abuse
                   of discretion."   Riker v. State, 111 Nev. 1316, 1322, 905 P.2d 706, 710
                   (1995) (internal quotation marks omitted).
                               After entering his Alford plea, Wilson sought to withdraw
                   from the plea on grounds that (1) "counsel expressed unwillingness to
                   proceed with [his] desire to go to trial," (2) he was intoxicated and
                   suffering withdrawal symptoms during the plea canvass, (3) he was
                   actually innocent, and (4) defense counsel was not conflict-free at the time
                   of the plea. The district court appointed new counsel to determine
                   whether grounds existed for a motion to withdraw the Alford plea. New
                   counsel determined that a motion to withdraw based on medication-
                   induced incompetence would be frivolous, advised Wilson that he lacked
                   sufficient legal grounds to withdraw the plea, and asked the district court
                   to place the matter back on the calendar so that Wilson could present his
                   motion to the court before sentencing. The State filed an opposition to
                   Wilson's motion to withdraw, the district court placed the matter back on
                   the calendar, and Wilson had an opportunity to address the court. The
                   district court reviewed the totality of the record and found no basis to
                   support a motion to withdraw the Alford plea.
                               The record on appeal supports the district court's factual
                   finding, and we conclude that Wilson has failed to demonstrate that the
                   district court abused its discretion by denying his presentence motion to
                   withdraw his Alford plea. See Molina v. State, 120 Nev. 185, 190, 87 P.3d

SUPREME COURT
          OF
      NEVADA
                                                        2
(()) I 947A    e
                   533, 537 (2004) (defendant bears the burden of proving that plea is
                   invalid). Accordingly, we
                                 ORDER the judgment of conviction AFFIRMED.




                    c-CWWL56)-
                   Parraguirre                             Saitta


                   cc: Hon. David B. Barker, District Judge
                        Yampolsky, Ltd.
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    9a4